DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
in paragraph [0084], line 5: “patients” and should be --patients’--;
in paragraph [0088], line 1: “assesment” and should be -assessment--; 
in paragraph [0090], line 12: “quantitive” and should be --quantitative--.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “perform a method” in line 2 and should recite --performs a method--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “subsequent treatment” in lines 3-4. It is unclear if the subsequent treatment is the same or different then subsequent treatment mentioned in Claim 3 line 2.  
Claim 4 recites “subsequent treatment” in line 2. It is unclear if the subsequent treatment recited in line 2 is the same or different then subsequent treatment recited Claim 3 line 2.
Claim 21 recites “subsequent treatment” in line 3. It is unclear if the subsequent treatment recited in line 3 is the same or different then subsequent treatment recited Claim 21 line 2
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-12, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5, 7, 9-12, 14 and 15 are directed to a method of adapting treatment of a subject having infantile spasms (IS) using a computational algorithm, which is an abstract idea.  Claims 1-5, 7, 9-12, 14 and 15 do not include additional 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
[A1]: “determining a measure of delta power of the EEG data and/or a measure of spike frequency of the EEG data”
[B1]: “determining subsequent treatment of the infantile spasms of the subject based at least in part on the determined measure of delta power of the EEG data and/or measure of spike frequency of the EEG data”
These elements [A1]-[B1] of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
[A2]: “obtaining electroencephalogram (EEG) data of the subject”
The element [A2] of claim 1 does not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation ““obtaining electroencephalogram (EEG) data of the subject” is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses no particular method or apparatus.  
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  
2-5, 7, 9-12, 14 and 15 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  
Claims 20-22, 24, 26, 28, 29 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 20-22, 24, 26, 28, 29 and 31 are directed to a non-transitory computer readable medium comprising instructions executed by a processor using a computational algorithm, which is an abstract idea.  Claims 20-22, 24, 26, 28, 29 and 31 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 
The analysis of claim 20 is as follows:
Step 1: Claim 20 is drawn to a machine.
Step 2A – Prong One: Claim 20 recites an abstract idea.  In particular, claim 20 recites the following limitations:  
[A1]: “determining, determining, using the at least processor, a measure of delta power of the EEG data and/or a measure of spike frequency of the EEG data”
[B1]: “determining, using the at least processor, subsequent treatment of the infantile spasms of the subject based at least in part on the determined measure of delta power of the EEG data and/or measure of spike frequency of the EEG data.”
These elements [A1]-[B1] of claim 20 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 20 recites the following limitations that are beyond the judicial exception:  
[A2]: “A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, perform a method of adapting treatment of a subject having infantile spasms (IS)”; and 

These elements [A2]-[B2] of claim 20 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  Also, the element [B2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Step 2B: Claim 20 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, perform a method of adapting treatment of a subject having infantile spasms (IS)” does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)). Also, the recitation “obtaining electroencephalogram (EEG) data of the subject” does not qualify as significantly more because this limitation is merely insignificant extrasolution activity to the 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dilorenzo et al. (US 20070150025 A1) (Dilorenzo) (cited by applicant) further in view of Sankar et al. (US 20160317468) (Sankar). 
In Regards to Claim 1: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), the method comprising: obtaining electroencephalogram (EEG) data of the subject (see Dilorenzo paragraph [0016]); determining a measure of delta power of the EEG data (see Dilorenzo paragraph [0093] “Some examples of potentially useful features to extract from the signals for use in determining the patient's propensity for the seizure, include but are not limited to,…delta band power (0.1-4 Hz)”) and/or 
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 2: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), but is silent to wherein the infantile spasms of 
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”), wherein the infantile spasms of the subject have previously been treated with one or more medications (see Sankar paragraphs [0003]-[0005] and [0028] “the subject is not responsive to adrenocorticotropic hormone therapy, prednisone or prednisolone therapy, and/or vigabatrin therapy”), and wherein determining the subsequent treatment of the infantile spasms of the subject comprises determining a new dose of at least one of the one or more medications (see Sankar paragraph [0023]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a new composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 3: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), but is silent to wherein the infantile spasms of the subject have previously been treated with a first medication, and wherein determining the 
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”), wherein the infantile spasms of the subject have previously been treated with a first medication (see Sankar paragraphs [0003]-[0005] and [0028] “the subject is not responsive to adrenocorticotropic hormone therapy, prednisone or prednisolone therapy, and/or vigabatrin therapy”), and wherein determining the subsequent treatment of the infantile spasms of the subject comprises selecting a second medication for subsequent treatment of the subject (see Sankar paragraph [0023]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a new and specific composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 4: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), (see Dilorenzo paragraph [0130] “stop taking medications), but is silent to infantile spasms. 

In Regards to Claim 5: Dilorenzo teaches comparing: the determined measure of delta power of the EEG data with a previously determined measure of delta power of the subject and/or the determined measure of spike frequency of the EEG data with a previously determined measure of spike frequency of the subject (see Dilorenzo paragraph [0096] “the measured feature vector is compared to historical or baseline feature vectors”), and wherein the subsequent treatment of the seizure of the subject is determined based at least in part on a result of said comparison (see Dilorenzo paragraph [0096]  “the measured feature vector is compared to historical or baseline feature vectors to classify the patient's propensity for a future epileptic seizure” .”), but is silent to infantile spasm.
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising 
In Regards to Claim 7: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein determining the subsequent treatment of the infantile spasms of the subject comprises determining a likelihood of relapse of the subject (see Dilorenzo paragraphs [0097]-[0098] “quantifies the patient's propensity, probability, likelihood or risk of a future seizure using some predetermined scale”), but is silent to infantile spasm and wherein the seizures of the subject have previously been treated.
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”), and wherein the seizures of the subject have previously been treated (see Sankar paragraphs [0003]-[0005] and [0028] “the subject is not responsive to adrenocorticotropic hormone therapy, prednisone or prednisolone therapy, and/or vigabatrin therapy”). It would have been obvious to one of ordinary 

In Regards to Claim 20: Dilorenzo teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor (  Dilorenzo paragraph [0114]), perform a method of adapting treatment of a subject having seizures ((see Dilorenzo paragraph [0014]), the method comprising: obtaining electroencephalogram (EEG) data of the subject (see Dilorenzo paragraph [0016]); determining, using the at least processor (see Dilorenzo paragraph [0114]), a measure of delta power of the EEG data and/or a measure of spike frequency of the EEG data to detect or predict a seizure in the patient (see Dilorenzo paragraph [0093] “Some examples of potentially useful features to extract from the signals for use in determining the patient's propensity for the seizure, include but are not limited to,…delta band power (0.1-4 Hz)”)and determining, using the at least processor, subsequent treatment of the seizures of the subject based at least in part on the determined measure of delta power of the EEG data and/or measure of spike frequency of the EEG data (see Dilorenzo paragraph [0094] “Once the desired features are extracted from the signal 52, the at least some of the extracted features (and optionally other patient dependent parameters, such as patient history, patient inputs, and/or other direct physiological signals from the patient) are input into one or more 
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a composition or treatment to a subject which “reduces the frequency or severity of, or delays the onset of, symptoms of a medical condition in the subject relative to a subject which does not receive the composition” (see Sankar paragraph [0051]).
In Regards to Claim 21: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein determining the subsequent treatment of the seizures of the subject further comprises determining to cease subsequent treatment of the subject with a first medication (see Dilorenzo paragraph [0130] “stop taking medications”), but is silent to infantile spasms. 
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention 
In Regards to Claim 22: Dilorenzo teaches a non-transitory computer readable medium (Dilorenzo paragraph [0114]) wherein the method further comprises comparing: the determined measure of delta power of the EEG data with a previously determined measure of delta power of the subject and/or the determined measure of spike frequency of the EEG data with a previously determined measure of spike frequency of the subject (see Dilorenzo paragraph [0096] “the measured feature vector is compared to historical or baseline feature vectors”), and wherein the subsequent treatment of the seizure of the subject is determined based at least in part on a result of said comparison (see Dilorenzo paragraph [0096]  “the measured feature vector is compared to historical or baseline feature vectors to classify the patient's propensity for a future epileptic seizure” .”), but is silent to infantile spasm.
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”). It would have been 
In Regards to Claim 24: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein determining the subsequent treatment of the infantile spasms of the subject comprises determining a likelihood of relapse of the subject (see Dilorenzo paragraphs [0097]-[0098] “quantifies the patient's propensity, probability, likelihood or risk of a future seizure using some predetermined scale”), but is silent to infantile spasm.
Sankar teaches a treatment for infantile spasm (IS) (see Sankar paragraph [0014] “the invention relates to a method of treating or preventing infantile spasms in a subject, comprising administering to the subject a composition comprising cannabidiol (“CBD”)… the invention relates to a method of treating or preventing hypsarrhythmia in a subject”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the treatment for infantile spasms of Sankar since (1) Dilorenzo teaches its method in the application of seizure detection and Sankar teaches one such type of seizure whose detection is desirable and (2) it permits the administration of a composition or treatment to a .

Claims 9-11, 12, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dilorenzo et al. (US 20070150025 A1) (Dilorenzo) (cited by applicant) further in view of Sankar et al. (US 20160317468) (Sankar) and further in view of Dorfmeister et al. (5, 995, 868) (Dorfmeister). 
In Regards to Claim 9: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), comprising determining the measure of delta power of the EEG data (see Dilorenzo paragraph [0093] “features to extract from the signals for use in determining the patient's propensity for the seizure, include but are not limited to…delta band power (0.1-4 Hz)”), but is silent to wherein determining the measure of delta power of the EEG data includes calculating a spectral power of the EEG data in a first frequency band.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein determining the measure of delta power of the EEG data includes calculating a spectral power of the EEG data in a first frequency band (see Dorfmeister: Column 10, lines 30-33 “Each seizure was divided into segments according to its temporal evolution, and the PSD of each segment was computed”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its method in the application of using spectral power to predict and treat seizures and Dorfmeister 
In Regards to Claim 10: the combination teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein the first frequency band is a range of frequencies between an upper frequency and a lower frequency, wherein the upper frequency is no greater than 5 Hz, and wherein the lower frequency is greater than 0 Hz (see Dilorenzo paragraph [0093] “delta band power (0.1-4Hz)”).
In Regards to Claim 11: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014])comprising determining the measure of delta power of the EEG data (see Dilorenzo paragraph [0093] “useful features to extract from the signals for use in determining the patient's propensity for the seizure, include but are not limited to, …delta band power (0.1-4 Hz)”), but is silent to wherein determining the measure of delta power of the EEG data includes performing a Fast Fourier Transform (FFT) of the EEG data.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein determining the measure of delta power of the EEG data includes performing a Fast Fourier Transform (FFT) of the EEG data (see Dorfmeister: Column 25, lines 16-36). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its method of filtering in the application of predicting and treating seizures and Dorfmeister teaches one such type of filtering to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). 
In Regards to Claim 12: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein spike frequency and EEG amplitudes are useful features to extract from the EEG data (see Dilorenzo paragraph [0093]), but is silent to wherein the method comprises determining the measure of spike frequency of the EEG data, and wherein determining the measure of spike frequency of the EEG data includes identifying a plurality of amplitude spikes in the EEG data, the amplitude spikes being a deviation from a baseline amplitude above an amplitude threshold.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein the method comprises determining the measure of spike frequency of the EEG data, and wherein determining the measure of spike frequency of the EEG data includes identifying a plurality of amplitude spikes in the EEG data, the amplitude spikes being a deviation from a baseline amplitude above an amplitude threshold (see Dorfmeister: Column 6, lines 24-37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its spike measuring method in the application of predicting and treating seizures and Dorfmeister teaches one such type of spike frequency determining to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). 
 In Regards to Claim 26: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), comprising determining the measure of delta power of the EEG data (see Dilorenzo paragraph [0093] “features to extract from the signals for use in determining the patient's propensity for the seizure, include but are not limited to…delta 
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein determining the measure of delta power of the EEG data includes calculating a spectral power of the EEG data in a first frequency band (see Dorfmeister: Column 10, lines 30-33 “Each seizure was divided into segments according to its temporal evolution, and the PSD of each segment was computed”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its method of using spectral power to predict and treat seizures in the application and Dorfmeister teaches one such type of calculating spectral power to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). 
In Regards to Claim 28: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014])comprising determining the measure of delta power of the EEG data (see Dilorenzo paragraph [0093] “useful features to extract from the signals for use in determining the patient's propensity for the seizure, include but are not limited to, …delta band power (0.1-4 Hz)”), but is silent to wherein determining the measure of delta power of the EEG data includes performing a Fast Fourier Transform (FFT) of the EEG data.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein determining the measure of delta power of the EEG data includes performing a Fast Fourier Transform (FFT) of the EEG data (see Dorfmeister: Column 25, lines 
In Regards to Claim 29: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein spike frequency and EEG amplitudes are useful features to extract from the EEG data (see Dilorenzo paragraph [0093]), but is silent to wherein the method comprises determining the measure of spike frequency of the EEG data, and wherein determining the measure of spike frequency of the EEG data includes identifying a plurality of amplitude spikes in the EEG data, the amplitude spikes being a deviation from a baseline amplitude above an amplitude threshold.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein the method comprises determining the measure of spike frequency of the EEG data, and wherein determining the measure of spike frequency of the EEG data includes identifying a plurality of amplitude spikes in the EEG data, the amplitude spikes being a deviation from a baseline amplitude above an amplitude threshold (see Dorfmeister: Column 6, lines 24-37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its spike measuring method . 
Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dilorenzo et al. (US 20070150025 A1) (Dilorenzo) (cited by applicant) further in view of Sankar et al. (US 20160317468) (Sankar), further in view of Dorfmeister et al. (5, 995, 868) (Dorfmeister), and further in view of Sabesan (US 2016/0310070 A1)(Sabesan).
In Regards to Claim 14: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein spike frequency is a useful feature to extract from the EEG data (see Dilorenzo paragraph [0093]), but is silent to comprising determining the measure of spike frequency of the EEG data, and wherein determining the measure of spike frequency of the EEG data includes calculating a plurality of wavelet coefficients of the EEG data.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein the method comprises determining the measure of spike frequency of the EEG data (see Dorfmeister: Column 6, lines 24-37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the method of using EEG from a subject to predict and treat seizures of Dorfmeister since (1) Dilorenzo teaches its spike measuring method in the application of predicting and treating seizures and Dorfmeister teaches one such type of spike frequency determining to predict seizures and (2) “to monitor efficacy of treatment and to optimize seizure/spike detection and prediction” (see Dorfmeister: Column 9, lines 34-37). Dilorenzo, as modified by Dorfmeister is 
In Regards to Claim 31:  Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), wherein spike frequency is a useful feature to extract from the EEG data (see Dilorenzo paragraph [0093]), but is silent to comprising determining the measure of spike frequency of the EEG data, and wherein determining the measure of spike frequency of the EEG data includes calculating a plurality of wavelet coefficients of the EEG data.
Dorfmeister teaches a method of using EEG from a subject to predict a seizure (see Dorfmeister: Abstract) wherein the method comprises determining the measure of spike frequency of the EEG data (see Dorfmeister: Column 6, lines 24-37). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo 
Sabesan teaches a method of detecting an improvement in seizure therapy wherein determining the measure of spike frequency of the EEG data includes calculating a plurality of wavelet coefficients of the EEG data (see Sabesan paragraph [0006] “extracting first maximum wavelet coefficients…extracting second wavelet coefficients” and figures 11B, 12A-12H and paragraph [0104]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo, as modified by Dorfmeister, with the method of detecting an improvement in therapy configured to improve a seizure condition of a patient of Sabesan in order to “improve the seizure condition of the patient” (see Sabesan paragraph [0006] and evaluate the efficacy of therapy used to improve the seizures (see Sabesan figure 6B). 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dilorenzo et al. (US 20070150025 A1) (Dilorenzo) (cited by applicant) further in view of Sankar et al. (US 20160317468) (Sankar) and further in view of Zhu et al. (Zhu, Xiaobo, et al. “A Prospective Study on the Treatment of Infantile Spasms with First-Line Topiramate Followed by Low-Dose ACTH.” Epilepsy Research, vol. 93, no. 2-3, 3 Jan. 2011, pp. 149–154., https://doi.org/10.1016/j.eplepsyres.2010.12.002.)(Zhu). 
In Regards to Claim 15: Dilorenzo teaches a method of adapting treatment of a subject having seizures (see Dilorenzo paragraph [0014]), but is silent to wherein the subsequent treatment of the infantile spasms of the subject comprises ACTH therapy. 
Zhu teaches the subsequent treatment of the infantile spasms of the subject comprises ACTH therapy (see Zhu page 149 Summary: Purpose: “first-line topiramate (TPM) followed by low-dose adrenocorticotropic hormone (ACTH) as the second drug, in the treatment of infantile spasms.”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method of adapting treatment of a subject having seizures as taught by Dilorenzo with the subsequent treatment of the infantile spasms comprising ACTH of Zhu in order to reduce the frequency of spasm in infants with Infantile Spasm (see Zhu page 149 Summary: Results). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791